[PUBLISH]
              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 95-4403
                       _______________________

                D.C. Docket No. 94-6258-CIV-UUB



CARL EUGENE WATTS,

                                          Petitioner-Appellee,

     versus


HARRY K. SINGLETARY,

                                          Respondent-Appellant.


                       _______________________

          Appeal from the United States District Court
              for the Southern District of Florida
                     _______________________
                         (December 19, 1996)

                ON PETITION FOR REHEARING EN BANC

        (Opinion July 18, 1996, 11th Cir., 87 F.3d 1282)




Before HATCHETT, Chief Judge, TJOFLAT, KRAVITCH, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges.


PER CURIAM:

     The Court having been polled at the request of one of the
members of the Court and a majority of the Circuit Judges who are

in regular active service not having voted in favor of it (Rule

                                  1
35, Federal Rules of Appellate Procedure; Eleventh Circuit Rule

35-5), the Suggestion of Rehearing En Banc is DENIED.




BARKETT, Circuit Judge, dissenting:

     I respectfully dissent from the order of the majority of the

court in denying the petition of appellee Carl Watts for en banc

rehearing.   This case presents important issues which, for

reasons stated in Judge Carnes’s dissent, were erroneously

decided.




                                 2